Title: To John Adams from Nathaniel Peaslee Sargeant, 25 April 1789
From: Sargeant, Nathaniel Peaslee
To: Adams, John


          
            Dear Sr.—
            Worcester April 25. 1789.—
          
          when I had the pleasure of conversing with you at Boston I took the freedom to recommend Mr. William Pickman of Salem for some place in the revenue Department at Salem— you was kind enough to suggest the Propriety of putting a recommendation in writing, where the Person is a Stranger— The Observation immediately struck me as perfectly just— He that recommends another ought to do it in that manner, that if any blame be cast on any body, it shou’d fall on the Person who sollicited the appointment, & not on him by whose kind influence it was obtained—
          Mr. Pickmans pretensions are briefly these—he is a Son of one of the most respectable families in the county of Essex—has had a liberal Education is a representative for the town of Salem—in the course of the war, he was a Friend to his country’s cause, was largely concerned in Privateering which his Patrimony enabled him to engage in, but that interest was nearly destroy’d in the Penobscut expedition, which with other misfortunes in navigation has almost annihilated his interest—in private life his caracter is amiable, his integrity, I believe, is unspotted—his Friends, I believe, will be Sureties for his good conduct, to any amount, & their ability will be undoubted— I believe Mr. Wingate of the Senate & mr. Goodhue, who are intimately acquainted with him, will confirm this caracter— as desirous as I am that he may obtain some public employment, Yet I don’t so far forget my country as to wish that he may be employed to the exclusion of any one, who will serve it better— his employment has been wholly in the mercantile line—
          Having been perhaps too tedious on this subject, permit me to suggest whether it is not expedient that congress pass some law, immediately, directing when & where the several Officers civil & Judicial should take the Oath, required by the form of Government, to support the constitution—
          I conceive our Legislature have done wisely in not meddling with it,— if the several states shou’d undertake to prescribe the form, time & place for taking it, we shou’d perhaps have different forms, & probably substances, as well as times & places, & in some States

the Oath not taken at all— what led me to think of this matter is that it is our Duty to take that Oath & we don’t know before whom to do it— it is to be wished that we may set out pretty strong in our new Governmt. perhaps that might add some Strength to it, ’thô I have not charity enough to expect a great deal from it— The Judicial arrangemt. thrô the states is a matter of great delicacy but we feel ourselves very happy that we have a person engaged who is so very competent to that Business— perhaps nothing will disturb the New-England people more than to make their litigations lengthy & expensive which will be the case unless your courts are ambulatory
          nothing in my view of things tends more to Strengthen Government in the extream Parts, than sometimes to have a court come among them—
          perhaps the want of this may be one reason among many, why large & extensive Governments have not been so quiet & happy as smaller ones.—
          Juries, Courts, & revenues are objects with the People of much solicitude if those matters are once so settled as to give tolerable satisfaction to them, we think the Herculean Task will be nearly over— Government will be strong & find a vigorous support— The People in general appear to be very well disposed, & I wish their expectations may not be too sanguine— There is danger of that & some evil disposed persons, who fare best in turbulent seasons, will embrace every opportunity to blow up their chagrine into a flame—
          If I thought myself capable of throwing out any hints respecting those important matters that might be of any real Service shou’d do it with the greatest chearfulness, but I believe my Brother Sewall in his letters to Brother Strong has said every thing that I cou’d say— and said it better into the bargain—
          you was pleased to suggest to me that we were in great danger as a community, that things were not right, that we were afraid to speak out our minds freely—shall take it as a great favour if you wou’d inform what is your Idea of our danger & what can be our Remedy— I never supposed we were near right, but have quieted and flattered myself with a notion that we were getting right as fast as cou’d be expected from human nature constituted as it is— I don’t flatter myself with an Idea of living to see much improvement in our Governement but if I knew what cou’d be done, shou’d wish to have some hand in engaging People to begin those improvements—for I wish to see America the Glory of all lands—
          Till I last saw you I had no Idea that despondency made up any part

of your constitution— sure I am, from what you have gone ’thrô, it must have been a very troublesome companion if you had it— my constitution is so sanguine, that I can’t believe, as you prophesied, that your station wou’d get you a Crown of Thorns. your Country, I believe are so perfectly satisfied, that you would never feel a prick from a Single Thorn in that crown if they could help it—
          Hope you will excuse me for detaining you so long from your more important concerns & believe me to be, with the highest respect / and esteem, Dear Sr., your most / obedient Humble servant—
          
            Nathll. Peaslee Sargeant—
          
          
            P. S— about a fortnight ago, I left mr. & mrs. Shaw well— we have not had the honour of mrs. Adams company as yet, but hope to have it soon
          
        